Cole, J.
i pleading-equity. — The counsel for appellants insists that since the former action, by Johnson against Chase, was an equitable action triable and tried by the first method, the Circuit Court had no jurisdiction, and its judgment was therefore entirely inoperative for any purpose. But we do not determine this question, because the judgment of the District Court, in this case, must be affirmed upon another ground, and regardless of the question whether the former judgment was valid or not.
We have a statute, which was first embodied in Rev. 1860, § 3602, and which was amended by Ch. 167, § 34, of the Laws of 1870, and see now Code of 1873, § 3274, authorizing a person in possession of real property and claiming title thereto, to bring an action against any person or persons making adverse claims to such lands to quiet his title. While it is manifest that the pleader in this case did not frame the petition with a special reference to this statute, yet he lias embodied in it the essential averments; and the general prayer for relief will entitle the plaintiff to such relief as the averments and proof will justify. The plaintiff introduced in evidence a tax title deed to D. D. Chase, regular in form, anda conveyance by him to the plaintiff. The defendant introduced the certificate of entry of the land to the patentee and a regular chain of conveyances down to himself. No defect in substance or form is shown against the tax deed. It was held in the case of Johnson v. Chase, 30 Iowa, 308, which is the case referred to in this plaintiff’s petition, that the deed was sufficient to convey the title. In this state of case, nothing can be clearer than that the plaintiff, upon the real merits of the case, is entitled to the judgment quieting his title to the land. This isthe relief the District Court granted; and although that court may have given-an erroneous reason for its judgment, the Supreme Court will not disturb it. This case is triable here de novo and upon its merits.
*497Much stress, in argument, is laid upon the fact that plaintiff obtained an injunction against the prosecution by the defendant Lancaster, of his action for forcible entry and detainer. It is true that such an action can properly be enjoined only in cases where irreparable injury will result if the party is allowed to proceed; Crawford v. Paine, 19 Iowa, 172. In this case the plaintiff was in possession, in fact, when he brought his suit, and, as we have seen, he was the owner of the real property in fee, and hence entitled to the possession; had the right to bring his action, under the statute, to quiet his title. To avoid multiplicity of suits, he properly might join every other cause of controversy with the same party, respecting the same property. But we do not ground, entirely, our decision of this point upon the legal proposition just stated, but rather upon the further special facts of this case. The plaintiff and his grantor had held the paramount legal title to the real property for about five years. During this time the land in controversy was vacant, but the plaintiff’s grantor had exercised the usual acts of ownership — he had it surveyed, the corners fixed, and guarded it from trespassers. A short time before this controversy arose, he had some logs cut on the land for the purpose of building a house; before a sufficient quantity therefor was cut the defendant, Lancaster, who is-a non-resident, had, by his agents, procured a small board house to be built on the land. Before any one moved into it the plaintiff’s attorney entered it, and claimed the right to occupy it; he locked it and left it to find his tenant; but on the same night, and before his tenant reached it, the defendant’s tenant had broken the lock and moved into the house with his family. Two days thereafter plaintiff’s attorney threatened to sue defendant’s tenant, and turn him out; and the tenant, to avoid litigation and costs, left it, and received, as he left, the sum of seven dollars from the plaintiff’s attorney to pay him for moving to and from it. Plaintiff’s- tenant then entered, and immediately this suit was commenced. It is very easy to see from these facts that the whole matter of actual possession had degenerated into the merest chicanery and sham, possible. The defendant, it is found, had no right to the *498possession, since the absoln te title was in plaintiff; anti it requires no argument to demonstrate that bis claimed possession was not actual possession or possession in fact, but simply a trespass. Under tliese circumstances, a court of equity will not hesitate to properly settle tbe whole controversy.
2. attorney: parties.
Tlie defendants, Obas. A. Clark and Frank Clark, were acting only as the agents and attorneys for the defendant, Lancaster.
This was well known to the plaintiff. They are not charged witli fraud. Under this state of case,
they were improperly made parties. No judgment could properly be rendered against them, even for costs. Lyon v. Tevis et al., 8 Iowa, 79. The judgment against them for costs, etc., must he reversed. They are entitled to their costs in this court and” in .the court below. As to the defendant, Lancaster, the judgment is
Affirmed.